Exhibit 10.43

Execution Version

FIRST FORBEARANCE AGREEMENT

THIS FIRST FORBEARANCE AGREEMENT (this “Agreement”) dated as of July 3, 2012,
among DELTA PETROLEUM CORPORATION, a Delaware corporation (the “Borrower”), the
Guarantors party hereto (the “Guarantors”), the Lenders party hereto, WHITEBOX
ADVISORS LLC, as administrative agent (the “Administrative Agent”) and
collateral agent (“Collateral Agent”), is entered into in respect of that
certain Amended and Restated Senior Secured Debtor-In-Possession Credit
Agreement, dated as of December 21, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
Guarantors, the Lenders party thereto (the “Lenders”) and the Administrative
Agent and Collateral Agent, which amended, restated and replaced that certain
Senior Secured Debtor-In-Possession Credit Agreement dated as of December 19,
2011 by and between Borrower, the Guarantors party thereto, the Lenders party
thereto, the Administrative Agent and Collateral Agent. Unless otherwise
indicated, all capitalized terms used herein without definition shall have the
meanings given to such terms in the Credit Agreement.

RECITALS

A. The Loans matured on June 30, 2012. As a result of such maturity and the
failure to repay the Loans and other Obligations in full on the Stated Maturity
Date (the “Specified Event”), the Lenders are under no obligation to make Loans
or provide other financial accommodations to the Loan Parties and are entitled
to exercise all of their rights and remedies under the Loan Documents and
applicable law.

B. The Loan Parties have requested that the Lenders and the Administrative Agent
agree to forbear from exercising their rights and remedies arising in connection
with the Specified Event.

C. The Lenders and the Administrative Agent have agreed to forbear from
exercising their rights and remedies arising in connection with the occurrence
and continuation of the Specified Event, subject to the term and conditions
hereof.

NOW, THEREFORE, the parties agree as follows:

SECTION 1. Accuracy of Recitals; Definitions. The Loan Parties, Lenders, and
Administrative Agent acknowledge and agree that the foregoing Recitals are true
and accurate and are incorporated herein by reference.

SECTION 2. Acknowledgment of Obligations.

2.1. Each Loan Party hereby acknowledges and agrees that, it is unconditionally
liable to the Lenders and the Administrative Agent for the full and timely
payment of all of the Obligations, including, without limitation, all payment
obligations now and hereinafter required under the Loan Documents and all of the
other Obligations set forth on Schedule A attached hereto and incorporated
herein by reference. Each Loan Party further hereby acknowledges and agrees
that, it has no defenses, counterclaims or set-offs with respect to the full and
immediate payment and performance of any or all Obligations under the Loan
Documents; provided however, that during the Forbearance Period (as defined
below) the Lenders and the Administrative Agent shall, except to the extent set
forth herein, forbear from exercising their rights and remedies related to the
Specified Event.



--------------------------------------------------------------------------------

2.2. Each Loan Party acknowledges and agrees that (i) the Specified Event
constitutes an Event of Default under the Loan Documents, (ii) any notices that
might be given and any grace periods or cure periods which must expire with
respect to such Event of Default, prior to the Administrative Agent and/or the
Lenders exercising any of their rights and remedies in connection with the Loan
Documents, have been given, complied with and expired and, in any event, are
hereby waived and relinquished by each Loan Party with respect to the Specified
Event, (iii) this Agreement is being delivered in lieu of a request by the
Administrative Agent or the Required Lenders under Section 2.06(c) of the Credit
Agreement and all requests and notices required in connection with such Section
have hereby been given and complied with, and (iv) as a consequence, the
Administrative Agent and the Lenders are now entitled to immediately exercise
all of their rights and remedies under the Loan Documents, at law or in equity,
including, without limitation, the right to declare all Obligations to be
immediately due, payable, and performable, without notice, except to the extent
that the Administrative Agent and the Lenders agree to forbear from exercising
those rights and remedies subject to the terms and conditions set forth in this
Agreement.

SECTION 3. Commitments Terminated. Each Loan Party acknowledges and agrees that,
on and after the Stated Maturity Date, all of the Lenders’ Commitments under the
Credit Agreement have been irrevocably terminated and the Lenders have no
commitment or obligation to make any Loans or extend other credit or provide any
other financial accommodations to the Borrower or any other Loan Party.

SECTION 4. Limited Forbearance. All rights and remedies of the Administrative
Agent and the Lenders in connection with the Specified Event under the Loan
Documents and applicable law are hereby reserved but, except as otherwise
specifically provided herein, the Administrative Agent and the Lenders agree to
forbear from exercising their rights and remedies in connection with the
Specified Event under the Loan Documents (other than their rights pursuant to
Section 2.06(c) of the Credit Agreement) and applicable law until the earliest
to occur of any of the following (each a “Termination Event”): (i) July 16,
2012, as may be extended in one or more increments of time in the Lenders’ sole
and absolute discretion; or (ii) the occurrence of a “New Default” (as defined
below); or (iii) at such time as any Loan Party, or any of its affiliates,
agents, or any other person acting on its behalf threatens or asserts any claim
or commences any legal action, suit, or proceeding against the Administrative
Agent or any Lender or contesting or challenging the validity or enforceability
of this Agreement, the Credit Agreement, or any of the other Loan Documents or
the Obligations or the validity, perfection, or priority of any Lien or mortgage
granted to the Collateral Agent, for the benefit of the Secured Parties.

 

2



--------------------------------------------------------------------------------

For purposes of this Agreement, the term “New Default” shall mean any failure of
any Loan Party in the performance of any of the terms, covenants or conditions
of, or any breach of any representation or warranty under this Agreement
(including, without limitation, the obligations and covenants set forth in
Sections 7 and 12 hereof) or Event of Default under the Credit Agreement and
Loan Documents, except that “New Default” shall not include the Specified Event
during the Forbearance Period. Upon the occurrence of a Termination Event, the
Administrative Agent’s and the Lenders’ agreement hereunder to forbear from
exercising its rights or remedies under the Loan Documents shall immediately
terminate, without the requirement of any presentment, protest, demand or notice
of any kind, all of which each Loan Party hereby waives, and the Administrative
Agent or the Lenders may at any time thereafter terminate the Credit Agreement,
the Loan Documents and/or proceed to exercise any and all of their rights and
remedies, including without limitation, its rights and remedies in connection
with the Specified Event and any other Defaults and/or Events of Default under
the Loan Documents, all of which are hereby reserved.

The period from the Effective Date through the occurrence of a Termination Event
is referred to herein as the “Forbearance Period”.

SECTION 5. Intentionally Omitted.

SECTION 6. Additional Discretionary Loans During the Forbearance Period.

6.1. Loans. Notwithstanding the expiration of the Commitments under the Credit
Agreement on the Stated Maturity Date or anything else to the contrary herein or
in any other Loan Documents, subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each Lender
severally, and not jointly, acknowledges that it may, in its sole and absolute
discretion and without any obligation, make term loans available to the Borrower
in Dollars during the Forbearance Period (“Forbearance Loans”) in accordance
with this Section 6.01 provided, however, (i) no Lender shall have any
commitment or obligation to make any Forbearance Loans, (ii) each Forbearance
Loan shall constitute a Loan under the Credit Agreement for all purposes
(provided that no Lender shall have any obligation to make any Forbearance
Loans) and shall be governed by, and deemed existing under, the Credit
Agreement, (iii) the sum of the aggregate principal amount of the outstanding
Forbearance Loans shall not at any time exceed $8,926,580.95 (the “Forbearance
Cap”), (iv) the Lenders shall not be required to make more than three advances
hereunder and each of such advances shall be in an amount determined by the
Lenders in their sole and absolute discretion and (v) the amount of Loans
(including any Forbearance Loans) outstanding shall not exceed at any time the
amount of Loans authorized to be made by the applicable Financing Orders.
Amounts repaid or prepaid on any Term Loan may not be reborrowed.

The foregoing notwithstanding, if and to the extent that Administrative Agent or
any Lender makes any Forbearance Loans, notwithstanding the termination of the
Commitments under the Credit Agreement, the occurrence of the Stated Maturity
Date, and occurrence of any New Default, whether specified herein or otherwise,
(a) such Forbearance Loan shall be made, issued, caused to be issued, or
executed, as applicable, in Administrative Agent’s and such Lender’s sole and
absolute discretion, and (b) no such action shall be construed as (i) a waiver
or forbearance of any of Administrative Agent’s, Collateral Agent’s and Lenders’
rights, remedies, and powers against Borrower, any other Loan Party or the
Collateral, (ii) a waiver of any Default or Event of Default, including, without
limitation, in connection with the Specified Event, or (iii) a waiver of any New
Default.

 

3



--------------------------------------------------------------------------------

6.2. Loan Disbursements. Each Lender that, in its sole and absolute discretion,
desires to make a Loan to the Borrower hereunder shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds to such account in New York City as the Administrative Agent may
designate not later than 2:00 p.m., New York City time, and the Administrative
Agent shall promptly credit and/or remit the amounts so received to an account
as directed by the Borrower in the applicable Borrowing Request or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders.

6.3. Borrowing Notice. To request a Borrowing during the Forbearance Period, the
Borrower shall deliver, by hand delivery or telecopier, a duly completed and
executed Borrowing Request to the Administrative Agent (with a copy to Daniel H.
Golden, counsel for the Official Committee of Unsecured Creditors in the Loan
Parties’ Chapter 11 Cases (the “Creditors’ Committee”), or another person
designated in writing by the Creditors’ Committee) three (3) Business Days
before the date of the proposed Borrowing (or four (4) Business Days before the
date of the proposed Borrowing if the Borrowing Request is received after 11 am
ET by Administrative Agent). Each Borrowing Request shall be irrevocable and
shall specify the following information:

(a) the aggregate amount of such Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) the location and number of Borrower’s account to which funds are to be
disbursed;

(d) that no New Default has occurred and is continuing or shall result from the
making of any Forbearance Loan hereunder;

(e) that the conditions set forth in Section 4.02 (other than clause (g), and in
respect of clause (b) thereof, other than any Events of Default arising from the
Specified Event) of the Credit Agreement have been satisfied, as of the date of
the notice; and

(f) such Advance is being requested in accordance with the Monthly Forecast and
the 13-Week Budget and the Loan proceeds with respect to such Advance shall be
used consistent with the Monthly Forecast and the 13-Week Budget (subject to
Permitted Variances).

6.4. Advances at Lenders’ Discretion. Promptly following receipt of a Borrowing
Request in accordance with Section 6.3 hereof, the Administrative Agent shall
advise each Lender of the details thereof, and each Lender shall, within three
(3) Business Days of receipt thereof, notify the Administrative Agent whether it
desires to extend any portion of the requested Loans. No later than two
(2) Business Days prior to the date of the requested Borrowing, the
Administrative Agent shall notify the Borrower of the aggregate amount of Loans
that Lenders have expressed interest in advancing; provided that, nothing
herein, including any Lender’s notice that it desires to make an advance on any
Borrowing date, shall be a commitment or deemed to be a commitment by such
Lender to advance any Loans to the Borrower or provide any other extensions of
credit thereto, and no Lender shall have any obligation to do so.

 

4



--------------------------------------------------------------------------------

6.5. Obligations Unconditional. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each applicable Lender, the
unpaid principal amount of each Loan of such Lender upon the occurrence of any
Termination Event. All payments or repayments of Loans shall be made in Dollars.

SECTION 7. Covenants. As a material inducement to the execution by
Administrative Agent of this Agreement, each Loan Party hereby agrees that it
shall comply with each of the following covenants and that the failure to fully
and timely comply with any of such covenants shall constitute an Event of
Default under the Loan Documents, a New Default and a Termination Event
hereunder (without notice, demand or grace):

7.1. Diligence Calls. As a material inducement to the execution by
Administrative Agent of this Agreement, Borrower hereby agrees that, commencing
on July 3, 2012, on each Tuesday and Thursday during the Forbearance Period, the
Borrower’s chief executive officer shall have a call with the Administrative
Agent and a representative from the Creditors’ Committee to discuss, and shall
otherwise be generally available to discuss with the Administrative Agent, the
most recent Budget and any other aspects of the Borrower’s business and
financial condition or any other topic requested by the Administrative Agent.

7.2. Compliance with Budget. The Loan Parties shall, on the date hereof and on
each Friday thereafter during the Forbearance Period, provide to the
Administrative Agent and Daniel H. Golden, counsel for the Creditors’ Committee,
or another person designated in writing by the Creditors’ Committee, a 13-week
Budget acceptable to the Administrative Agent and the Lenders and shall pay all
obligations and liabilities of the Loan Parties and their Subsidiaries in
accordance with such 13-week Budget.

7.3. Cooperation with Laramie; Performance of Obligations. From and after the
Effective Date, the Loan Parties shall fully cooperate, assist, and consult, in
good faith, with Laramie and take all actions as may be reasonably requested by
Laramie in order to accomplish effectively the purposes of the Services
Agreement and that certain Contribution Agreement, dated as of June 4, 2012, by
and among Laramie, Delta Petroleum Corporation, and Piceance Energy, LLC (the
“Contribution Agreement”), and the transactions contemplated thereby. Each Loan
Party shall fully perform all its obligations under the Services Agreement (as
defined below) and the Contribution Agreement, as and when required therein, and
no breach of any provision thereof or default thereunder shall occur at any time
after the Effective Date.

7.4. Transfer Responsibilities. From and after the date of the Planning Meeting
(as defined below), the Loan Parties shall direct their management and employees
to fully perform all Transfer Responsibilities assigned to each such person,
when and as specified at the Planning Meeting.

 

5



--------------------------------------------------------------------------------

SECTION 8. Intentionally Omitted.

SECTION 9. Cooperation; Other Information. Each Loan Party shall cooperate fully
and shall provide such financial and other information concerning the financial,
business and legal affairs of the Loan Parties as the Administrative Agent may
from time to time request.

SECTION 10. Collateral; Reaffirmation of Security Interest. Each Loan Party
hereby acknowledges and reaffirms that all of the Obligations, and each of them,
are and shall be secured by valid and perfected, liens and security interests in
all of the Collateral and a valid mortgage in all of the Loan Parties’ real
property (subject on to Permitted Senior Liens and the Carve-Out), in each case,
enforceable against each Loan Party, in accordance with their terms and having
the priority specified in the Financing Orders.

SECTION 11. Conditions Precedent. This Agreement shall become effective (the
“Effective Date”) when, and only when, (a) the Lenders shall have received in
immediately available funds payment all of its costs and expenses (including,
without limitation, attorneys’ fees) incurred in connection with the
preparation, negotiation, execution and delivery of this Agreement, (b) the
Administrative Agent shall have executed this Agreement and received
counterparts of this Agreement, duly executed by the Borrower, each Guarantor
and the Required Lenders and (c) Administrative Agent shall have received a
fully executed Lender Addendum to Forbearance Agreement, in form and substance
satisfactory to Administrative Agent, from each Lender.

SECTION 12. Conditions Subsequent. Any failure by the Loan Parties to fully and
timely satisfy any of the following condition(s) by the date below applicable
thereto shall constitute an Event of Default under the Loan Documents, a New
Default and a Termination Event hereunder (without notice, demand or grace):

12.1. Court Approval of Forbearance. Entry by the Bankruptcy Court as soon as
the parties may be heard, but in any event not later than five (5) Business Days
after the Effective Date of an order (together with all extensions,
modifications, amendments or supplements thereto, the “Forbearance Order”), in
form and substance reasonably satisfactory to the Administrative Agent and the
Required Lenders, which, among other matters, but not by way of limitation,
(i) approves this Agreement, (ii) authorizes the Borrower and the other Loan
Parties to execute and perform under the terms of this Agreement and the other
Loan Documents, (iii) authorizes the Borrower and the other Loan Parties to
extend the Forbearance Period hereunder (if consented by the Lenders in their
sole and absolute discretion) or enter into additional forbearance agreements
with respect to the Obligations on similar terms and conditions to the terms and
conditions hereof, and (iv) is not subject to any stay or injunction pending
appeal or otherwise subject to reversal on appeal.

12.2. Court Approval of Laramie Services Agreement. Entry by the Bankruptcy
Court as soon as the parties may be heard, but in any event by no later than
[July 10], 2012 of an order (together with all extensions, modifications,
amendments or supplements thereto, the “Services Order”), in form and substance
reasonably satisfactory to the Administrative Agent and the Required Lenders,
which, among other matters, but not by way of limitation, (i) approves that
certain Services Agreement (the “Services Agreement”) dated as of June 29, 2012
between Delta Petroleum Corporation and Laramie Energy II, LLC (“Laramie”),
which provides, among others, that Laramie will provide contracting and project
management services in connection with the preservation of the “Sheep Creek
Unit” and the commencement of drilling operations in connection therewith,
(ii) authorizes the Borrower and the other Loan Parties to execute and perform
under the terms of the Services Agreement, including the payment of all amounts
required thereunder, and (iii) is not subject to any stay or injunction pending
appeal or otherwise subject to reversal on appeal. In connection with the entry
of this Agreement, the Administrative Agent and the Lenders hereby agree not to
hold the Borrower’s management or the other Loan Parties’ management accountable
for damages directly resulting from a Laramie breach of the Services Agreement.

 

6



--------------------------------------------------------------------------------

12.3. Meeting with Loan Parties. No later than seven (7) days after the
Effective Date, the Loan Parties’ management team and certain of their employees
will attend a meeting (the “Planning Meeting”), with the Administrative Agent,
certain Lenders, the Creditors’ Committee, John T. Young, Jr., Robert Boswell
and certain other Laramie employees, and certain holders of the Senior
Convertible 3.75% Notes and the Senior 7% Notes in attendance (either
telephonically or in person, in their sole discretion), wherein the Loan
Parties’ management, in consultation with Laramie, will set forth and assign
specific responsibilities to its employees and management team for consummating
the Contribution Agreement (the “Transfer Responsibilities”).

SECTION 13. Consent by Guarantors; Acknowledgement of Guaranteed Obligations.
Each Guarantor, for value received, hereby expressly consents and agrees to the
Borrower’s execution and delivery of this Agreement, and to the performance by
the Borrower of its agreements and obligations hereunder. This Agreement and the
performance or consummation of any transaction or matter contemplated under this
Agreement, shall not limit, restrict, extinguish or otherwise impair any
Guarantor’s liability to the Administrative Agent and the Lenders with respect
to the payment and other performance obligations of such Guarantor pursuant to
the Guarantees. Each Guarantor hereby ratifies, confirms and approves its
Guarantee and acknowledges that it is unconditionally liable to the
Administrative Agent and the Lenders for the full and timely payment of the
Guaranteed Obligations (on a joint and several basis with the other Guarantors).
Each Guarantor hereby acknowledges that it has no defenses, counterclaims or
set-offs with respect to the full and timely payment of any or all Guaranteed
Obligations.

SECTION 14. Representations and Warranties. The Borrower and the Guarantors
hereby confirm, reaffirm and restate the representations and warranties made by
them in the Credit Agreement, as amended hereby, and confirms that all such
representations and warranties are true and correct in all material respects as
of the date hereof. The Borrower and each Guarantor further represent and
warrant (which representations and warranties shall survive the execution and
delivery of this Agreement) to the Administrative Agent and the Lenders that:

(a) It has the power, authority and legal right to execute, deliver and perform
its obligations under this Agreement, and has taken all actions necessary to
authorize the execution, delivery and performance of this Agreement and the
transactions contemplated hereby;

 

7



--------------------------------------------------------------------------------

(b) No consent of any person or entity (including, without limitation, equity
holders in or creditors of the Borrower or any Guarantor but excluding the
Administrative Agent and the Lenders), and no consent, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required in connection with the
execution, delivery, performance, validity or enforceability of this Agreement
and the transactions contemplated hereby;

(c) This Agreement has been duly executed and delivered on its behalf and
constitutes the legal, valid and binding obligations of it, enforceable against
it in accordance with its terms, except as the enforceability thereof may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors’ rights generally; and

(d) The execution, delivery and performance by such person or entity of this
Agreement are within its powers, have been duly authorized by all necessary
action and will not violate any requirement of law or any contractual obligation
to which it or any of its property is bound.

SECTION 15. Miscellaneous.

15.1. Except as expressly amended hereby, the Credit Agreement and the other
Loan Documents are ratified and confirmed in all respects and shall remain in
full force and effect in accordance with their respective terms. The terms of
this Agreement shall not be deemed (i) a waiver of any Default or Event of
Default, (ii) a consent, waiver or modification with respect to any term,
condition, or obligation of the Borrower or any other Loan Party in the Credit
Agreement or any other Loan Document except as expressly set forth above,
(iii) a consent, waiver or modification with respect to any other event,
condition (whether now existing or hereafter occurring) or provision of the Loan
Documents or (iv) to prejudice any right or remedy which the Administrative
Agent or any Lender may now or in the future have under or in connection with
the Credit Agreement or any other Loan Document.

15.2. From and after the effectiveness of this Agreement, all references to the
Credit Agreement shall mean the Credit Agreement as amended hereby and as
hereafter modified, amended, restated or supplemented from time to time, and
each reference in any other Loan Document to the Credit Agreement shall mean the
Credit Agreement as amended hereby and as hereafter modified, amended, restated
or supplemented from time to time.

15.3. This Agreement may be executed by the parties hereto individually or in
combination, in one or more counterparts, each of which shall be an original and
both of which shall constitute one and the same agreement. This Agreement may be
executed and delivered by telecopier with the same force and effect as if it
were an originally executed and delivered manual counterpart.

15.4. This Agreement may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified orally or
by any course of dealing or in any manner other than as provided in the Credit
Agreement or the applicable Loan Document.

 

8



--------------------------------------------------------------------------------

15.5. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAW PRINCIPLES THEREOF (OTHER THAN SECTION 5 1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

15.6. This Agreement shall constitute a Loan Document.

15.7. This Agreement, the Credit Agreement, and the other Loan Documents
constitute the final, entire Credit Agreement and understanding between the
parties with respect to the subject matter hereof and thereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral Credit
Agreements between the parties, and shall be binding upon and inure to the
benefit of the successors and assigns of the parties hereto and thereto. There
are no unwritten oral Credit Agreements between the parties with respect to the
subject matter hereof and thereof. If any provision of this Agreement is
adjudicated to be invalid under applicable laws or regulations, such provision
shall be inapplicable to the extent of such invalidity without affecting the
validity or enforceability of the remainder of this Agreement which shall be
given effect so far as possible.

15.8. Borrower may not assign, delegate or transfer this Agreement or any of its
rights or obligations hereunder and any delegation, transfer or assignment in
violation hereof shall be null and void. No rights are intended to be created
under this Agreement for the benefit of any third party donee, creditor or
incidental beneficiary of Borrower, any other Loan Party or any other person or
entity other than Lender. Lender’s ability to assign, sell or transfer all of
any part of this Agreement shall be governed by the Credit Agreement; provided
however, notwithstanding anything in the Credit Agreement to the contrary, there
shall be no limitations on the Warrant Owner’s right to assign its right, title
and interest in and to the Warrants. Borrower agrees hereby that, upon receiving
notice information for said assignee, Borrower shall deliver to said assignee
any and all notices and reports to said assignee that Borrower is required to
provide to Lender under the Loan Documents.

[SIGNATURE PAGE FOLLOWS]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed under
seal by their respective officers thereunder duly authorized, as of the date
first above written.

 

Borrower: DELTA PETROLEUM CORPORATION By:       Name:   Title: Guarantors: DELTA
PETROLEUM CORPORATION By:       Name:   Title: CEC, INC. By:       Name:  
Title: DELTA EXPLORATION COMPANY, INC. By:       Name:   Title:

 

Signature Page to Forbearance Agreement



--------------------------------------------------------------------------------

DELTA PIPELINE, LLC By:       Name:   Title: DLC, INC. By:       Name:   Title:
DPCA LLC By:       Name:   Title:

 

Signature Page to Forbearance Agreement



--------------------------------------------------------------------------------

Administrative Agent and Collateral Agent WHITEBOX ADVISORS LLC By:       Name:
  Title:

 

Signature Page to Forbearance Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: OFFICIAL COMMITTEE OF UNSECURED CREDITORS By:     Name:
  Title:  

 

Signature Page to Forbearance Agreement



--------------------------------------------------------------------------------

SCHEDULE A

Schedule of Obligations

 

Principal Amount of Loans:

   $ 51,742,043.10   

Accrued and unpaid Cash Interest:

   $ 55,322.92   

Accrued and unpaid PIK Interest:

   $ 25,533.65   

Other Obligations:

   $                          * 

 

* Plus costs, fees, attorneys’ fees and disbursements and other charges as well
as adjustments, credits, and charges as provided under the Credit Agreement and
other Loan Documents.